          Case 4:14-cv-02251-RCC Document 71 Filed 06/04/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Araceli Rodriguez,                               No. CV-14-02251-TUC-RCC
10                  Plaintiff,                        ORDER
11   v.
12   Lonnie Swartz,
13                  Defendant.
14
15            In light of the Ninth Circuit mandate (Doc. 70-1) and given the Supreme Court
16   decision in Hernandez v. Mesa, 589 U.S. __ (2020), IT IS ORDERED Plaintiff shall have

17   thirty (30) days from the date of this Order to file a motion with the Court indicating why
18   this case should not be dismissed.

19            Dated this 3rd day of June, 2020.

20
21
22
23
24
25
26
27
28
